Citation Nr: 1736877	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  11-11 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a bilateral hearing loss disability.

2. Entitlement to service connection for a thyroid disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse.


ATTORNEY FOR THE BOARD

K. Cruz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to September 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs Regional Office (RO) in Houston, Texas.

The Veteran and her spouse testified before the undersigned at a September 2013 Board hearing.  A transcript of the hearing is in the claims file.

This case was previously before the Board in April 2014 and April 2015, on which occasions it was remanded for further development.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran currently has a left ear hearing loss disability; right ear hearing loss is shown but the weight of the evidence fails to relate this to active service.

2.  The preponderance of the evidence is against a finding that a thyroid disability manifested during service or is otherwise related to active service.






CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2016); 38 C.F.R. § 3.303, 3.307 (2016).

2.  The criteria for service connection for a thyroid disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2016); 38 C.F.R. § 3.303, 3.307 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to provide claimants with notice and assistance in substantiating a claim.  

A March 2010 letter satisfied the duty to notify provisions.

The Veteran's service treatment and personnel records have been obtained.  All efforts were exhausted to obtain post-service VA and private treatment records.  See 4/17/2017, 5/18/2017 VA 27-0820 Report of General Information.  The Veteran was also informed that the VA was unable to obtain her records.  2/24/2017 Correspondence.  She was afforded an audiological examination in May 2008 that was deemed inadequate.  Subsequently, she was afforded another audiological examination and hyperthyroid VA examination in June 2014, and an addendum opinion concerning the hyperthyroid claim was issued in February 2016.  There is no argument or indication that these examinations were inadequate.  

It is noted that the February 2016 instructions were seeking an addendum from the February 2014 audiology examiner, but on closer review this appears to have been an error.  The instruction contains the generic sentence noting that the Veteran "is claiming that his or her bilateral hearing loss is related to n/a."  There was no description of the clarification required, and on review of the June 2014 examiner's response the Board finds no need for clarification.  It therefore appears that the language generated in the examination instructions that reference the hearing loss claim were in error, and that no development is required on that claim.

In sum, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Board will proceed with consideration of the Veteran's appeal.

Principles of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

If a veteran served 90 days or more on active duty, service incurrence will be presumed for certain chronic diseases, such as endocrinopathies and other organic diseases of the nervous system, if the disease becomes manifest to a compensable degree within one year after service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Bilateral Hearing Loss Facts and Analysis

Objective medical finding are not consistent with a bilateral hearing loss disability under the provisions of 38 C.F.R. § 3.385.

The Veteran contends that she developed bilateral hearing loss as a result of her duties while in active service.  Specifically, at her hearing in September 2013, she stated that she was a recreation services specialist and the recreation center was located near the flight line where the planes came in and out constantly throughout the day. Additionally, there were continuous loud noises in the service club every day and weekends because of music, bands, and tournaments.  1/17/2014 Legacy Content Hearing Transcript, at 3.

She also reported that she went to the doctor on base due to concerns about her ears ringing constantly, in addition to missing some words when people spoke to her.  She also indicated that she immediately sought treatment after service in 1967.  Id., at 3-4.

Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Furthermore, clinical hearing loss is shown where the auditory thresholds exceed 20 decibels. Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran's service treatment records are silent for complaint, treatment or diagnosis of hearing loss.

Post-service, a May 2008 VA examination was deemed inadequate.  The standard for measuring auditory thresholds changed as of October 1967.  Prior to November 1967, military audiometric results were reported in American Standards Association (ASA) Units.  The VA used ASA units prior to July 1966.  However, in July 1966, the VA adopted International Organization Standardization (ISO) units, and the military followed suit in November 1967.  The current definition for a hearing loss disability found at 38 C.F.R § 3.385 is based on ISO units.  The Board notes that the audiometric data conducted during the April 1964 service entrance examination were reported in ASA Units.  However, the standards used in the August 1966 separation examination were unclear and another opinion was requested.

A VA examination in June 2014 established that the Veteran does not have bilateral hearing loss that satisfies the definition of 38 C.F.R. § 3.385.  Her pure tone threshold levels, in decibels, were recorded as follows:  in the right ear, 10, 5, 10, 10, and 10, at 500, 1000, 2000, 3000, and 4000 Hertz, respectively, with an average of 9 decibels; in the left ear 10, 15, 10, 10, and 10, at 500, 1000, 2000, 3000, and 4000 Hertz, respectively, with an average of 11 decibels.  Speech recognition testing was 94 percent in the right ear and 94 percent in the left ear.  These are normal hearing thresholds.  6/20/2014 VA Examination, at 1-2.

After review of the claims file, the examiner determined that the Veteran's claimed hearing loss was not caused by or the result of an event in-service.  It was noted that she had normal hearing thresholds at all test frequencies in both ears at enlistment in April 1964 and separation in August 1966.  6/11/2007 STR-Medical, at 6, 8.  Additionally, after converting the enlistment thresholds to the current ISO standard, the examiner compared enlistment thresholds to those same day's results in June 2014, as she had normal hearing on that examination.  There were no significant threshold shifts between the results from April 1964 and those from June 2014.  Id., at 4-5.

In a service connection claim, the threshold question is whether or not the Veteran actually has the disability for which service connection is sought.  In the absence of proof of present (at any time during the pendency of the claim, see McClain v. Nicholson, 21 Vet. App. 319, 323 (2007)) disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability may be met by evidence of symptomatology at the time of filing or at any point during the pendency of the claim.  McClain, 21 Vet. App. at 323.

After reviewing the evidence, the Board finds that, with respect to the left ear, a current disability has not been established at any time during the claims period on appeal.  In light of the foregoing, there is no valid claim of service connection for a left ear hearing loss disability.  See Brammer, supra.   Moreover, in reaching this conclusion, the Board has no reason to question that the Veteran's experiences and subjective symptoms consistent with hearing loss.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In fact, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that the presence of a bilateral hearing loss disability is not subject to lay diagnosis.  While some symptoms may be reported by a layperson, the Veteran does not have the medical expertise to provide an opinion regarding its existence or etiology.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).

Concerning the right ear, the May 2008 VA examination contained a speech recognition score of 92 percent.  Although not duplicated anywhere else in the record, this result does meet the requirement for hearing loss under 38 C.F.R. § 3.385.  Therefore, regarding the right ear, the current disability element of the claim has been met.  However, the weight of the evidence is nevertheless against a finding that such current hearing loss is due to the Veteran's in-service noise exposure.  Indeed, the most probative evidence on this point is the opinion of the June 2014 VA examiner, who noted the absence of any significant threshold shifts between enlistment and separation from service; it was even noted that the present June 2014 examination results also showed no significant threshold shifts when compared to the separation examination decades earlier.  The Board further notes that the interim examination in 2008 also showed no 38 C.F.R. § 3.385 hearing loss disability for VA purposes.  

As the June 2014 opinion was rendered following an objective examination and was accompanied by a clear rationale, it is deemed highly probative.  No other competent evidence refutes that opinion.  Moreover, as a lay person the Veteran lacks the expertise to opine on the question of etiology here.  Jandreau, 1372, 1376-77 (Fed. Cir. 2007).

In light of the foregoing, the Board concludes that the preponderance of the evidence is against a finding of service connection for hearing loss involving either ear.  For all the above reasons, the preponderance of the evidence is against the claim and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107 (b).

Thyroid Disorder Facts and Analysis

At the September 2013 Board hearing, the Veteran testified that she first noticed her thyroid symptoms in 1965-1966.  She described breaking out into big sweats, having mood changes, and her eyes began to protrude.  Her eyes had gotten so big, and a knot began to grow under her throat.  She went to the doctors in service, but they did not diagnose it at that time.  1/17/2014 Legacy Content Hearing Transcript, at 3.  She also indicated that the thyroid was removed in 1967 in Baytown, Texas, at San Jacinto Hospital.  She began treatment for her thyroid immediately after service by a civilian doctor in Anchorage and by the VA hospital in Beaumont.  She has been taking synthroid medication ever since then.  Id., at 11-13.

Service treatment records from March 1965, September 1965, and December 1966 note reports of sore throat, with pain, malaise, cough, nausea and vomiting.  6/11/2007 STR-Medical, at 11, 19, 21.  There is a December 1965 note regarding a creak in the neck affecting sight.  Additionally, there is a note regarding a three week history of dizziness associated with pain beginning at the back of the neck and circling around the head.  Id., at 19.

The Board finds that the evidence establishes the first two elements of service connection.  Therefore, the question for consideration is whether the current disorder is related to active service.  So, it must be determined whether the current thyroid disorder is linked to this in-service incident and treatment, either by medical nexus opinion or continuity of symptomatology.

The Veteran was afforded a VA examination in June 2014.  After an in-person examination and review of the claims file, including the in-service events detailed above, the examiner determined that the thyroid disorder was less likely than not incurred in or caused by active duty.  It was noted that service treatment records from August 1966 showed a normal mouth and throat.  Additionally, the complaints of sore throat and neck pain did not conform to a thyroid problem.  The service treatment records also did not document a thyroid condition.  The examiner could find no documentation of a thyroid disorder before 1998.  6/6/2014 C&P Examination, at 9-11.

The Veteran was afforded another VA examination in February 2016.  After review of the claims file, the examiner determined that the thyroid disorder was less likely than not incurred in or caused by active duty.  Laboratory results from 1990 to 1992 were reviewed and were within normal limits.  It was further noted that there was no medical documentation or records that supported the Veteran's claims of a thyroid disorder occurring in-service or within one year of separation.  2/8/2016 C&P Examination.

Accordingly, a medical nexus opinion establishing service-connection is not shown here.  Moreover, the record does not otherwise establish continuity of symptomatology, as explained below.

In the present case, the Board finds that the weight of the evidence is against a finding of continuity of symptomatology from service to the present.  

The Board notes that over the appeal, all efforts were exhausted to find the relevant records including from Elmendorf Air Force Base (AFB) records from 1973 to 1987, Paine Field AFB from 1968 to 1969, and Tyndall AFB records from 1969 to 1970.  These records were not found.  See 4/17/2017, 5/18/2017 VA 27-0820 Report of General Information.  A formal finding of unavailability of the medical records was made in December 2016.  2/24/2017 Correspondence.

In this case, while the Veteran has reported that she had thyroid symptoms in-service, the Board finds that the totality of the evidence does not support a finding of continuity of symptomatology.  In this regard, the Veteran's service treatment records do not reflect complaints or diagnosis of a thyroid disorder.  The June 2014 examiner explained that the symptoms that were found in service treatment records did not conform to a thyroid problem.  There is also a significant gap from the Veteran's separation in 1966 until the first documentation of a thyroid disorder in 1998.  The passage of so many years between the Veteran's separation from active service and diagnosis or documented treatment, while not dispositive, may be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333   (Fed. Cir. 2000).  However, here, such absence of documented treatment, in and of itself, is not a basis for discrediting her lay statements of continuity.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  As noted, the Board finds multiple pieces of evidence to be probative and weigh against a finding of continuity.  In this regard, of particular significance are the normal laboratory findings in 1990 and 1992.  

Additionally, the evidence does not demonstrate that the thyroid disorder manifested to the requisite degree within one year of service separation.  Accordingly, the chronic disease presumptive provisions do not apply in this case.  38 C.F.R. § 3.307.

As noted above, in order to establish service connection, the evidence must be at least in equipoise as to whether the current disability is related to service.  It is the Veteran's general evidentiary burden to establish all elements of the claim, including a connection, if any, between the current disability and an in-service incident.  38 U.S.C.A. § 5107 (a); Fagan v. Shinseki, 573 F.3d. 1282, 1286 (Fed. Cir. 2009).  Based on the evidence set forth above, it is not shown that the Veteran's thyroid disorder began in service, is the result of any medical condition incurred in service, or is otherwise related to the Veteran's active duty service.  In the absence of such evidence, the preponderance of the evidence is against the claim and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107 (b).


ORDER

Service connection for a bilateral hearing loss disability is denied.

Service connection for a thyroid disorder is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


